Name: Commission Implementing Decision (EU) 2018/1553 of 15 October 2018 on conditions for the recognition of electronic phytosanitary certificates issued by the national plant protection organisations of third countries (notified under document C(2018) 5370) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  cooperation policy;  European Union law;  trade;  tariff policy;  documentation;  agricultural policy;  trade policy;  information and information processing
 Date Published: 2018-10-17

 17.10.2018 EN Official Journal of the European Union L 260/22 COMMISSION IMPLEMENTING DECISION (EU) 2018/1553 of 15 October 2018 on conditions for the recognition of electronic phytosanitary certificates issued by the national plant protection organisations of third countries (notified under document C(2018) 5370) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 13(1) thereof, Whereas: (1) Directive 2000/29/EC provides that plants, plant products or other objects listed in Part B of Annex V thereto that come from a third country and that are brought into the customs territory of the Union are to be accompanied by the respective original of the required official phytosanitary certificate from the moment of their entry into the Union. The Annex to the International Plant Protection Convention (IPPC) sets out the model phytosanitary certificate required. (2) Directive 2000/29/EC provides that electronic phytosanitary certificates may be recognised where specific conditions established by the Commission are met. (3) The Traces system, established by Commission Decision 2004/292/EC (2) in accordance with Council Directive 90/425/EEC (3), is the Commission's web-based tool for the certification of sanitary and phytosanitary requirements regarding intra-Union trade in animals, semen and embryo, food, feed and plants and for the importation of animals, semen and embryo, food, feed and plants into the Union. It enables the entire certification process to be performed electronically and facilitates the exchange of information between the relevant trading parties and control authorities. (4) The Traces system allows for copies of paper-based phytosanitary certificates issued by the national plant protection organisations of third countries to be uploaded. Member States' national certification systems may provide similar functionalities. (5) The United Nations Centre for Trade Facilitation and Electronic Business (UN/CEFACT) has developed technical standards for simplifying transaction processes and thus contributing to the growth of global commerce. Those standards are relevant to the implementation of paperless trade facilities and describe the data formats for information exchange. The eXtensible Markup Language (XML) is a universally accepted standard message format for organising and describing data in documents such as phytosanitary certificates. (6) Compliance with UN/CEFACT standards and the use of XML format should therefore constitute the pre-requisite for recognising electronic phytosanitary certificates in the Union. (7) Regulation (EU) No 910/2014 of the European Parliament and of the Council (4) lays down rules for trust services and establishes a legal framework for electronic signatures, electronic seals, electronic time stamps, electronic documents, electronic registered delivery services and certificate services for website authentication that are necessary to attribute a certain degree of confidence in electronic identification means. (8) Regulation (EU) No 910/2014 establishes the necessary security requirements which are to be achieved through different technologies. In particular, it lays down the requirements for qualified trust service providers providing qualified electronic signatures and seals and non-qualified trust service providers providing advanced electronic signatures and seals. Both providers are capable of unequivocally identifying the signatory or the creator of the seal. (9) In order to maintain an adequate level of security of electronic identification means and electronic certifications, to digitise the certification process in line with the communication of the Commission of 6 May 2015A Digital Single Market Strategy for Europe (5), and in order to harmonise standards across Member States, it is appropriate that the conditions for the recognition of electronic phytosanitary certificates meet the standards laid down by Regulation (EU) No 910/2014, and in particular the standards set for qualified electronic signature, seal and timestamp and for advanced electronic signature and seal. (10) However, in order to allow for a gradual implementation of this Decision and in order to avoid any disruption of trade, it is appropriate to recognise electronic phytosanitary certificates meeting the criteria laid down by Regulation (EU) No 910/2014 for electronic signature and seal for a limited period of time. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision establishes the conditions for the recognition of electronic phytosanitary certificates issued by the national plant protection organisations of third countries. Article 2 Conditions for the recognition of electronic phytosanitary certificates issued by the national plant protection organisations of third countries 1. A phytosanitary certificate containing the information included in the model phytosanitary certificate set out in the Annex to the International Plant Protection Convention (IPPC) shall be recognised as an electronic phytosanitary certificate provided that all of the following requirements are met: (a) it is issued by the national plant protection organisation of a third country in one of the following systems: (i) in the Traces system, (ii) in a Member State's national certification system, (iii) through a third country's electronic certification system capable of sharing data with the Traces system or a Member State's national certification system; (b) it is based on the UN/CEFACT standard and uses XML format; (c) it is signed by the authorised officer with an advanced or a qualified electronic signature as defined respectively in points (11) and (12) of Article 3 of Regulation (EU) No 910/2014; (d) it bears the advanced or qualified electronic seal, as defined respectively in points (26) and (27) of Article 3 of Regulation (EU) No 910/2014, of the issuing national plant protection organisation or the advanced or qualified electronic signature of the legal representative of the issuing national plant protection organisation; (e) it uses a qualified electronic time stamp as defined in point (34) of Article 3 of Regulation (EU) No 910/2014. 2. Where the electronic phytosanitary certificate is issued in accordance with point (a)(iii) of paragraph 1, Member States and the Commission shall design their receiving system in such a way that it acknowledges the exchange of data through the advanced or qualified electronic seal of the issuing national plant protection organisation or the advanced or qualified electronic signature of the legal representative of the issuing national plant protection organisation. In this case, the condition referred to in point (c) of paragraph 1 shall not apply. 3. By way of derogation from the requirements of points (c) and (d) of paragraph 1 and for a period of 12 months ending on 15 October 2019, a phytosanitary certificate shall be recognised as an electronic phytosanitary certificate where it is signed by the authorised officer by means of an electronic signature as defined in point (10) of Article 3 of Regulation (EU) No 910/2014 and where it bears the electronic seal of the issuing national plant protection organisation as defined in point (25) of Article 3 of Regulation (EU) No 910/2014 or the electronic signature of the legal representative of the issuing national plant protection organisation. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 15 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (OJ L 94, 31.3.2004, p. 63). (3) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29). (4) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73). (5) COM(2015) 192 final.